Citation Nr: 0840112	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from December 1979 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The claims file 
subsequently was transferred to the RO in San Diego, 
California.  

The veteran testified at an October 2008 video-conference 
hearing.

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's left shoulder disability is manifested by pain 
and limitation of motion to the shoulder level.





CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater, for the 
left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case with regard to the veteran's appeal of the initial 
10 percent evaluation assigned to his service-connected left 
shoulder disability.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claim for a left 
shoulder disability was awarded an initial 10 percent 
evaluation with an effective date of April 22, 2003, the date 
the claim was received.  He was provided notice as to how to 
appeal that decision, and he did so.  He was provided with a 
letter in May 2008 which advised him of the applicable law 
and criteria required for a higher rating.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of receipt 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him physical examinations, 
and obtained medical opinions.  All known and available 
records relevant to the issue on appeal has been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder. If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for a left 
shoulder disability.  

The veteran's service treatment records show that the he 
received treatment for left shoulder pain after playing 
football.  He was diagnosed as having a slight 
acromioclavicular (AC) separation.

In a November 2003 private medical treatment report, the 
veteran reported that he continued to have left shoulder pain 
and that his shoulder popped in the morning and while lifting 
heavy objects.  He reported taking Motrin on a regular basis 
due to pain and discomfort.  The physician reported that x-
rays had been reviewed which did not reveal any significant 
changes.  The AC joint appeared to be intact but the films 
were not stress views.  

On VA (QTC) examination in December 2003, the veteran 
complained of left shoulder pain while performing certain 
tasks.  Physical examination revealed no tenderness or 
swelling of the left shoulder.  Range of motion was normal 
with no pain at the extreme range of motion.  Flexion and 
abduction were from 0 to 180 degrees and external and 
internal rotation were from 0 to 90 degrees.  Range of motion 
was not limited by limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis.  X-
rays were negative.  The veteran was diagnosed as having 
status-post left shoulder AC joint separation with recurrent 
pain.  The examiner reported that the veteran's symptoms were 
intermittent and that at the present time, he did not have 
any tenderness or crepitus.  He had limitations with regard 
to lifting and carrying heavy weight, pushing and pulling, 
repetitive reaching overhead, and prolonged driving. 

May 2005 VA x-rays of the left shoulder were unremarkable.  
There was no evidence of acute fracture or dislocation, and 
the joint spaces were maintained.

The veteran underwent a VA (QTC) examination in November 2007 
and reported stiffness and pain in the left shoulder.  
Examination revealed a normal appearance.  There was no heat, 
redness, swelling, effusion drainage or abnormal movement.  
There was tenderness on the biceps tendon.  Range of motion 
of the left shoulder was normal with pain at the extremes of 
range of motion starting and ending at the last degree.  
Flexion and abduction were from 0 to 180 degrees and external 
and internal rotation were from 0 to 90 degrees.  The range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use or during flare-ups.  There was no anklyosis.  
X-rays revealed minimal old post-traumatic changes, lateral 
end of clavicle.  The examiner stated that the veteran's left 
shoulder injury had progressed to a diagnosis of left 
shoulder chronic bicipital tendinitis and bursitis.  It was 
noted that the veteran had limitations of very heavy lifting 
with the left upper extremity and with frequent work above 
the head. 

In a February 2008 VA outpatient treatment record, the 
veteran continued to complain of left shoulder pain.  
Examination of the left shoulder revealed mild tenderness to 
palpation on the lateral aspect of the left shoulder with 
full range of motion.  X-rays of the shoulder were negative 
for fracture or dislocation with no definitive abnormality.

In October 2008, the veteran testified that he had constant 
pain, weakness, and numbness in his left arm and that he had 
difficulty moving heavy objects.  He also stated that on the 
most current VA examination, the examiner assisted him with 
the range of motion studies and that without the examiner's 
help, he could only lift his arm to shoulder level.  

The veteran's left shoulder disability may be rated on the 
basis of limitation of motion of the shoulder.  Under 
Diagnostic Code 5201 a 20 percent rating is warranted for 
motion of the arm limited to shoulder level. A 30 percent 
rating is warranted for motion limited to midway between side 
and shoulder if it is of the dominant (major) arm and 20 
percent if it is of the non-dominant (minor) arm.  A 40 
percent rating is warranted if motion is limited to 25 
degrees from side if of the major arm, and 30 percent is 
warranted if of the minor arm.

Plate I located in the 38 C.F.R. Part IV indicates that full 
forward flexion is from 0 to 180 degrees and full shoulder 
abduction is from 0 to 180 degrees.

Other rating codes located in 38 C.F.R. § 4.71a provide 
rating criteria for ankylosis (Diagnostic Code 5200), for 
other impairment of the humerus (Diagnostic Code 5202), and 
impairment of clavicle or scapula (Diagnostic Code 5203).  As 
the evidence does not indicate that the veteran has ankylosis 
or impairments of the humerus, clavicle or scapula, the 
veteran's disability will be rated on limitation of motion.

The veteran testified at the October 2008 hearing that 
without the help of the VA examiner, his left shoulder motion 
was limited to shoulder level.  The Board finds the veteran's 
hearing testimony to be credible.  Therefore, when taking in 
consideration the veteran's complaints of pain, weakness and 
excess fatigability, the Board finds that the veteran's 
disability warrants a 20 percent rating.  See 38 C.F.R. §§ 
4.40 and 4.45; see also Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the evidence does not indicate that the 
limitation of motion more nearly approximates to midway 
between side and shoulder level. Therefore, a rating in 
excess of 20 percent is not warranted.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2008).  
There is no showing that the veteran's service-connected left 
shoulder disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 20 percent rating for the left shoulder disability 
is granted.





REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, currently rated as 
noncompensably disabling.  At the October 2008 hearing, he 
stated that his hearing loss was worse than when he was last 
examined by VA.  He stated that the hearing loss was 
affecting his family and work life.  In his testimony, he 
also expressed dissatisfaction with the way his last VA 
examination was conducted.

The veteran's most recent VA audiological examination was in 
November 2007.  Because the veteran has testified that he has 
experienced worsening of his bilateral hearing loss, further 
development, including a new VA examination, is in order.  In 
this regard, VA's duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner.

2.  Upon completion of all requested 
development, review the veteran's claim 
based on the new evidence.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC). An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


